Exhibit 10.1

 

NeuBase Therapeutics, Inc.

 

OUTSIDE DIRECTOR COMPENSATION POLICY

 

Most Recently Amended Effective as of September 9, 2020 (the “Effective Date”)

 

NeuBase Therapeutics, Inc. (the “Company”) believes that the granting of equity
and cash compensation to its members of the Board of Directors (the “Board,” and
members of the Board, the “Directors”) represents an effective tool to attract,
retain and reward Directors who are not employees of the Company (the “Outside
Directors”). This Outside Director Compensation Policy (the “Policy”) is
intended to formalize the Company’s policy regarding cash compensation and
grants of equity to its Outside Directors. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2019 Stock Incentive Plan, as amended (as may be amended or
restated from time to time, the “Plan”). Each Outside Director will be solely
responsible for any tax obligations incurred by such Outside Director as a
result of the equity and cash payments such Outside Director receives under this
Policy.

 

  1. Retainers Effective as of October 1, 2020                   BOARD
MEMBERSHIP                   Outside Directors: $35,000 Annual Retainer        
      AUDIT COMMITTEE                   Annual compensation for Audit Committee
members is as follows:         Chairperson of Committee: $15,000 Annual Retainer
    Committee Members (other than Chairperson) $7,500 Annual Retainer          
    COMPENSATION COMMITTEE                   Annual compensation for the
Compensation Committee is as follows:         Chairperson of Committee: $10,000
Annual Retainer     Committee Members (other than Chairperson) $5,000 Annual
Retainer               NOMINATING & CORPORATE GOVERNANCE COMMITTEE              
    Compensation for the Nominating & Corporate Committee is as follows:        
Chairperson of Committee: $8,000 Annual Retainer     Committee Members (other
than Chairperson): $4,000 Annual Retainer

 

There are no per meeting attendance fees for attending Board, Audit Committee,
Compensation Committee or Nominating & Corporate Governance Committee meetings.

 

Retainers will be paid quarterly in arrears on a prorated basis.

 

  2. Equity Compensation

 

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:

 



 

 

 

(a)                Appointment Awards. Subject to Section 5.03 of the Plan, upon
an Outside Director’s appointment to the Board, such Outside Director
automatically will be granted a Nonstatutory Stock Option to purchase shares of
Company common stock (the “Shares”) having a grant date fair value of $320,000,
rounded down to the nearest whole share (the “NSO Appointment Award”). Subject
to Section 5 below and Article XII of the Plan, 25% of each NSO Appointment
Award will vest on the one-year anniversary of the grant date, and the remaining
Shares subject to the NSO Appointment Award shall vest on an equal monthly basis
over the following 36 months, provided that the Outside Director is in
continuous service with the Company or an Affiliate through the applicable
vesting date. Each NSO Appointment Award will vest fully upon a Change in
Control (as defined in the Plan), in each case, provided that the Outside
Director is in continuous service with the Company or an Affiliate through the
Change in Control.

 

(c)       Annual Awards. Subject to Section 5.03 of the Plan, on the first
business day after each Annual Meeting of the Company’s stockholders (the
“Annual Meeting”) beginning with the 2021 Annual Meeting, each Outside Director
automatically will be granted a Nonstatutory Stock Option to purchase Shares
having a grant date fair value of $90,000, rounded down to the nearest whole
share (the “Annual NSO Award”); provided that the initial Annual NSO Award
granted on or after the Effective Date (for 2020) shall be made on September 9,
2020. Subject to Section 5 below and Article XII of the Plan, 25% of each Annual
NSO Award will vest on the one-year anniversary of the grant date, and the
remaining Shares subject to the Annual NSO Award shall vest on an equal monthly
basis over the following 36 months, provided that the Outside Director is in
continuous service with the Company or an Affiliate through the applicable
vesting date. Each Annual NSO Award will vest fully upon a Change in Control (as
defined in the Plan), in each case, provided that the Outside Director is in
continuous service with the Company or an Affiliate through the Change in
Control.

 

(d)       Individual Limit. Notwithstanding anything in this Policy to the
contrary, in no event will any Outside Director be granted one or more Awards in
any calendar year that exceed the maximum Award limitations applicable to
Outside Directors set forth in the Plan.

 

(e)       Terms Applicable to all Options Granted Under this Policy. The per
Share exercise price for all other Options granted under this Policy will be one
hundred percent (100%) of the Fair Market Value on the grant date.

 

  3.  Travel Expenses

 

Each Outside Director’s reasonable, customary and documented travel expenses to
Board meetings will be reimbursed by the Company.

 

  4.  Additional Provisions

 

All provisions of the Plan not inconsistent with this Policy will apply to
Awards granted to Outside Directors.

 

  5.  Adjustments

 

In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company or other change in the corporate structure of the Company affecting
the Shares occurs, the Administrator, in order to prevent diminution or
enlargement of the benefits or potential benefits intended to be made available
under this Policy, will adjust the number of Shares issuable pursuant to Awards
granted under this Policy.

 



 2 

 

 

  6.  Revisions

 

Each of the Board and the Committee, in its discretion, may change and otherwise
revise the terms of Awards granted under this Policy, including, without
limitation, the number of Shares subject thereto, for Awards of the same or
different type granted on or after the date the Board or the Committee
determines to make any such change or revision.

 



 3 

